Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-13, 16-19 are pending.  Claims 14-15 are cancelled.  Claims 1, 16-19 have been amended.
	Response to Arguments
Applicant’s arguments, see remarks, filed 6/27/2022, with respect to the claims have been fully considered and are persuasive.  The 103 rejections of claims 1-13, 16-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-13, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Re claim 1, the prior art fails to teach or render obvious circuitry that can acquire first information regarding a relative position between the display unit and a target in the real space and the second information regarding the virtual object, the virtual object being related to the target, the relative position being detected based on a position of the display unit measured by the global positioning system and control display of the virtual object over the displayed external view based on the relative position of an output detect, and a region limiter configured to selectively limit a display region within which the virtual object is displayed based on the azimuth of the display around the axis, wherein the region limiter selectively limits the display region within which the virtual object is displayed to a cylindrical delimited along the axis and extended around the axis, and the portable information unit and the display unit are combined.
Claims 18 and 19 are similarly allowable.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616